Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-7 and 13-19 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of copending Application No. 16/248,712. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant application
1, 13
2, 14
3, 15
4, 16, 
5, 17
6, 18 
7, 19
Copending application
16/248,712
1, 8, 15
2, 9, 16
3, 10, 17
4, 11, 18
5, 12, 19
6, 13, 20
7, 14, 21


Instant application
Copending application 16/248,712
1.    A system comprising:
a system memory to store instructions and data; a processor coupled to the system memory comprising:
execution circuitry to execute tessellation control instructions to determine a tessellation factor for each primitive of a plurality of primitives in a graphics scene to specify a granularity at which each primitive is to be tessellated, the execution circuitry to identify one or more back-facing primitives in the plurality of primitives and to 
tessellation circuitry to tessellate one or more of the primitives other than the back-facing primitives at the granularity in accordance with the tessellation factors determined by the tessellation control circuitry to generate tessellated primitives; and
the execution circuitry to execute a fragment shader to perform shading operations on pixels generated from the tessellated primitives to generate shaded pixels.

execution circuitry to execute tessellation control instructions to determine a tessellation factor for each primitive of a plurality of primitives in a graphics scene to specify a granularity at which each primitive is to be tessellated,
the execution circuitry to identify one or more back-facing primitives in the plurality of primitives and to responsively set the tessellation factor for each back-facing primitive to a 
tessellation circuitry to tessellate one or more of the primitives other than the back-facing primitives in accordance with the tessellation factors determined by the tessellation control circuitry to generate tessellated primitives; and
the execution circuitry to execute a vertex shader to generate one or more bounding volumes for the tessellated primitives, the bounding volumes subject to a culling process to cull one or more of the tessellated primitives contained in the bounding volumes to generate a second set of tessellated primitives; and
the execution circuitry to execute a fragment shader to perform shading operations on pixels generated from the second set of tessellated primitives to generate shaded pixels.

system memory means for storing instructions and data; a processor coupled to the system memory means comprising:

tessellation means to tessellate one or more of the primitives other than the back-facing primitives at the granularity in accordance with the tessellation factors determined by the tessellation control circuitry to generate tessellated primitives; and
fragment shader means to perform shading operations on pixels generated from the tessellated primitives to generate shaded pixels.

executing tessellation control instructions to determine a tessellation factor for each primitive of a plurality of primitives in a graphics scene to 
identifying one or more back-facing primitives in the plurality of primitives and to responsively set the tessellation factor for each back-facing primitive to a first value to cause the back-facing primitive to be culled prior to tessellation;
tessellating one or more of the primitives other than the back-facing primitives in accordance with the tessellation factors to generate tessellated primitives; 
executing a vertex shader to generate one or more bounding volumes for the tessellated primitives, the bounding volumes subject to a culling process to cull one or more of the tessellated primitives contained in the bounding volumes to generate a second set of tessellated primitives; and
executing a fragment shader to perform shading operations on pixels generated from the second set of tessellated primitives to generate shaded pixels.

15.    A machine-readable medium having program code stored thereon which, 
executing tessellation control instructions to determine a tessellation factor for each primitive of a plurality of primitives in a graphics scene to specify a granularity at which each primitive is to be tessellated,
identifying one or more back-facing primitives in the plurality of primitives and to responsively set the tessellation factor for each back-facing primitive to a first value to cause the back-facing primitive to be culled prior to tessellation;
tessellating one or more of the primitives other than the back-facing primitives in accordance with the tessellation factors to generate tessellated primitives; 
executing a vertex shader to generate one or more bounding volumes for the tessellated primitives, the bounding volumes subject to a culling process to cull one or more of the tessellated primitives contained in the bounding volumes to generate a second set of tessellated primitives; and


rasterization circuitry to rasterize the shaded primitives to generate the pixels.
2.    The processor of claim 1 further comprising:
rasterization circuitry to rasterize the shaded primitives to generate the pixels.
14.    The system of claim 13 further comprising:
rasterization means to rasterize the shaded primitives to generate the pixels.
9.    The method of claim 8 further comprising: rasterizing the shaded primitives to generate the pixels.

16.    The machine-readable medium of claim 15 further comprising program code to cause the machine to perform the operations of:
rasterizing the shaded primitives to generate the pixels.
3.    The system of claim 2 wherein a pixel is generated using a plurality of samples.
3.    The processor of claim 2 wherein a pixel is generated using a plurality of samples.
15.    The system of claim 14 wherein a pixel is generated using a plurality of samples.
10.    The method of claim 9 wherein a pixel is generated using a plurality of samples.

17.    The machine-readable medium of claim 16 wherein a pixel is generated using a plurality of samples.
4.    The system of claim 1 further comprising:




depth testing means to compare one or more of the pixels with data in a depth buffer to identify visible pixels and to discard invisible pixels.
11.    The method of claim 8 further comprising:
comparing one or more of the pixels with data in a depth buffer to identify visible pixels and to discard invisible pixels.

18.    The machine-readable medium of claim 15 program code to cause the machine to perform the operations of:
comparing one or more of the pixels with data in a depth buffer to identify visible pixels and to discard invisible pixels.
5.    The system of claim 1 further comprising:
blending circuitry to perform alpha blending on the pixels prior to display.
5.    The processor of claim 1 further comprising:
blending circuitry to perform alpha blending on the pixels prior to display.
17.    The system of claim 13 further comprising:
blending means to perform alpha blending on the pixels prior to display.
12.    The method of claim 8 further comprising: performing alpha blending on the pixels prior to display.

19.    The machine-readable medium of claim 15 program code to cause the machine to perform the operations of:


the execution circuitry to execute instructions to associate one or more of the tessellated primitives with a plurality of image tiles, each of the image tiles comprising a rectangle with a specified number of contiguous fragments, wherein each tessellated primitive is to be associated with one or more of the image tiles which it overlaps.
6.    The processor of claim 1 further comprising:
the execution circuitry to execute instructions to associate one or more of the tessellated primitives with a plurality of image tiles, each of the image tiles comprising a rectangle with a specified number of contiguous fragments, wherein each tessellated primitive is to be associated with one or more of the image tiles which it overlaps.
18.    The system of claim 13 wherein the execution means is to execute instructions to associate one or more of the tessellated primitives with a plurality of image tiles, each of the image tiles comprising a rectangle with a specified number of contiguous fragments, wherein each tessellated primitive is to be associated with one or more of the image tiles which it overlaps.
13.    The method of claim 8 further comprising:
executing instructions to associate one or more of the tessellated primitives with a plurality of image tiles, each of the image tiles comprising a rectangle with a specified number of contiguous fragments, wherein each tessellated primitive is to be associated with one or more of the image tiles which it overlaps.

20.    The machine-readable medium of claim 15 program code to cause the machine to perform the operations of:


the execution circuitry to execute a vertex shader to process vertex coordinate data for vertices associated with the tessellated primitives.
7.    The processor of claim 1 further comprising:
the execution circuitry to execute a vertex shader to process vertex coordinate data for vertices associated with the tessellated primitives.
19.    The system of claim 13 further comprising:
vertex shader means to process vertex coordinate data for vertices associated with the tessellated primitives.
14.    The method of claim 8 further comprising:
executing a vertex shader to process vertex coordinate data for vertices associated with the tessellated primitives.

21.    The machine-readable medium of claim 15 program code to cause the machine to perform the operations of:
executing a vertex shader to process vertex coordinate data for vertices associated with the tessellated primitives.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4 , 7-9, 11-14, 16, 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubrecht et al. (US 2003/0117405) in view of Hong et al. (US 2005/0122338) in view of Borac (US 2002/0154115).
Regarding claim 1, Hubrecht et al. (hereinafter Hubrecht) discloses a system (Hubrecht, [0011], “virtual reality (VR) systems are provided for generating displays of a complex virtual environment based on VR file(s)”) comprising:
a system memory to store instructions and data (Hubrecht, [0064], “Memory 30 may be implemented with a database or storage device that provides sufficient memory capacity for all of the operations performed with system 10”); 
a processor coupled to the system memory (Hubrecht, [0036], “Further, graphics hardware 18 may be implemented with commercially available graphics hardware, such as graphics cards that include transformation and lighting functions and suitable graphics memory (such as 32 Mb or more of graphics memory)”) comprising:

tessellation circuitry to tessellate one or more of the primitives other than the back-facing primitives determined by the execution circuitry to generate tessellated primitives (Hubrecht, [0112], “graphics system 24 may perform dynamic tessellation operations (step S.24).  In particular, for dynamic tessellation elements that are in the view frustum and not occluded, graphics system 24 determines a tessellation level for rendering each object”);
though Hubrecht teaches each primitive of a plurality of primitives in a graphics scene (Hubrecht, [0092], “Such models of complex environments typically include data for describing primitives (such as points, lines, polygons, polyhedra and/or free-form surfaces) that define the shape of components of an object”. In addition, in paragraph [0102], “FIG. 7 illustrates an exemplary run-time pipeline for providing interactive displays of complex virtual environments”); Hubrecht does not expressly disclose “determine a tessellation factor for each primitive of a plurality of primitives”;
Hong) discloses “determine a tessellation factor for each primitive of a plurality of primitives” (Hong, [0023], “During the first-pass processing, a compressed z-buffer is formed and primitive masks are computed for each primitive”. The primitive mask is considered a tessellation factor for each primitive).
Hong discloses “identify one or more back-facing primitives in the plurality of primitives and to responsively set the tessellation factor for each back-facing primitive to a first value” (Hong, [0024], “This primitive mask may be contained within a single bit or byte of information, and indicates whether any part of the primitive is visible… the primitive may be deemed to be not visible if it is determined to be a back-facing primitive.  Consistent with the concepts and teachings of the invention, other situations may likewise be indicative of non-visible primitives, and may be factored into the processing for generating the primitive masks”).
And Hong discloses “execute a fragment shader to perform shading operations on pixels to generate shaded pixels” (Hong, [0039], “pixel information is passed to the pixel shader (224) for convention pixel shading processing”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to perform Hubrecht’s culling and tessellation operations using Hong’s primitive mask which indicates whether all pixels of the primitive are hidden from view, as it could be used to achieve the predictable results of determine a tessellation factor for each primitive of a plurality of primitives in a graphics scene, identify one or more back-facing primitives in the plurality of primitives and to responsively set the tessellation factor for each back-facing primitive to a first value to cause the back-facing primitive to be culled prior to tessellation, tessellate one or more of the primitives other than the back-facing primitives in accordance with the tessellation factors and execute a fragment shader to perform shading operations on pixels generated from the tessellated primitives to generate shaded pixels. The 
While Hubrecht as modified by Hong teachesthe tessellation factor to specify each primitive is to be tessellated; Hubrecht as modified by Hong does not expressly disclose "specify a granularity at which each primitive is to be tessellated";
Borac discloses specify a granularity at which each primitive is to be tessellated (Borac, [0021], "a subdivision surface is initially defined by a mesh at a particular degree of granularity or fineness. Using one of several methodologies, the mesh can be refined through a series of levels of increasing subdivision levels, with the subdivision surface being the limit as the subdivision level approaches infinity. In the following, the each mesh level will be identified an index, with one mesh level being identified by index "j" and the next higher subdivision level mesh being identified by index "j+1."").
It would have been obvious to a person of ordinary skill in the art to use the concept of Borac's defined by a mesh at a particular degree of granularity or fineness to specify Hubrecht as modified by Hong's tessellation factor. The motivation for doing so would have been generation of smooth feature lines on subdivision surfaces representing surfaces of objects.
Regarding claim 2, Hubrecht as modified by Hong with the same motivation from claim 1 discloses rasterization circuitry to rasterize the shaded primitives to generate the pixels (Hong, [0035], “The vertex shader 116 and rasterizer 118 perform conventional vertex shading and rasterization operations on this current primitive”).
Regarding claim 4, Hubrecht discloses depth testing circuitry to compare one or more of the pixels with data in a depth buffer to identify visible pixels and to discard invisible pixels (Hubrecht, [0196], “depth or z buffering which enable the graphics card to determine, on a pixel-by-pixel basis, which elements or objects are closer to the viewer position so that occluded pixels of elements or objects are not displayed”).
Regarding  claim 7, Hubrecht as modified by Hong with the same motivation from claim 1 discloses execute a vertex shader to process vertex coordinate data for vertices associated with the tessellated primitives (Hong, [0027], “the vertex shader 116, in the first pass, operates only on the location information to perform the various transformations”).
Regarding claim 8, Hubrecht discloses a persistent storage device coupled to the processor to store instructions and data (Hubrecht, [0064], “Memory 30 may be implemented with a database or storage device that provides sufficient memory capacity for all of the operations performed with system 10”. Fig. 1).
Regarding claim 9, Hubrecht discloses an input/output (I/O) interconnect to couple the processor one or more I/O devices (Hubrecht, [0087], “I/O engine 256 may also output feedback instructions generated by simulation component 25 to haptic device(s) controlled or worn by the user”. Fig. 1).
Regarding claim 11, Hubrecht discloses a central processing unit (CPU) coupled to the processor (Hubrecht, [0058], “platform 20 may be implemented with a personal desktop computer or laptop with an Intel Pentium III, 350 MHz or higher-class central processing unit (CPU), such as 500 MHz or higher CPU”).
Regarding claim 12, Hubrecht discloses a network processor to connect the processor and CPU to a network (Hubrecht, [0056], “As shown in FIG. 1, system 10 includes a display 12, graphics hardware 18, a computing platform 20, a user interface 40 and a storage device or memory 30”).
Regarding claim 13, Hubrecht discloses a system (Hubrecht, [0056], “FIG. 1 illustrates an exemplary diagram of a system environment 10 for providing interactive displays of complex virtual environments”) comprising:

a processor coupled to the system memory means (Hubrecht, [0058], “platform 20 may be implemented with a personal desktop computer or laptop with an Intel Pentium III, 350 MHz or higher-class central processing unit (CPU), such as 500 MHz or higher CPU”. Fig. 1) comprising:
execution means (Hubrecht, [0058], “Computing platform 20 of system environment 10 may be configured to process data and render complex virtual environments…platform 20 may be implemented with a personal desktop computer or laptop with an Intel Pentium III, 350 MHz or higher-class central processing unit (CPU), such as 500 MHz or higher CPU”); 
tessellation means (Hubrecht, [0058], “Computing platform 20 of system environment 10 may be configured to process data and render complex virtual environments…platform 20 may be implemented with a personal desktop computer or laptop with an Intel Pentium III, 350 MHz or higher-class central processing unit (CPU), such as 500 MHz or higher CPU”); and
fragment shader means (Hubrecht, [0058], “Computing platform 20 of system environment 10 may be configured to process data and render complex virtual environments…platform 20 may be implemented with a personal desktop computer or laptop with an Intel Pentium III, 350 MHz or higher-class central processing unit (CPU), such as 500 MHz or higher CPU”).
The remaining limitations are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 14, Hubrecht discloses rasterization means (Hubrecht, [0058], “Computing platform 20 of system environment 10 may be configured to process data and render complex virtual environments…platform 20 may be implemented with a personal desktop computer or laptop with an 
The remaining limitation recites function performed by a processor that is similar in scope to the function recited in claim 2 and therefore is rejected under the same rationale.
Regarding claim 16, claim 16 recites function performed by a processor that is similar in scope to the function recited in claim 2 and therefore is rejected under the same rationale.
Regarding claim 19, Hubrecht discloses vertex shader means (Hubrecht, [0058], “Computing platform 20 of system environment 10 may be configured to process data and render complex virtual environments…platform 20 may be implemented with a personal desktop computer or laptop with an Intel Pentium III, 350 MHz or higher-class central processing unit (CPU), such as 500 MHz or higher CPU”).
The remaining limitation recites function performed by a processor that is similar in scope to the function recited in claim 7 and therefore is rejected under the same rationale.
Regarding claim 20, Hubrecht discloses persistent storage means coupled to the processor to store instructions and data (Hubrecht, [0064], “Memory 30 may be implemented with a database or storage device that provides sufficient memory capacity for all of the operations performed with system 10”. Fig. 1).
Regarding claim 21, Hubrecht discloses input/output (I/O) means to couple the processor one or more I/O devices (Hubrecht, [0087], “I/O engine 256 may also output feedback instructions generated by simulation component 25 to haptic device(s) controlled or worn by the user”. Fig. 1).

Claims 3, 6, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubrecht et al. (US 2003/0117405) in view of Hong et al. (US 2005/0122338) in view of Borac (US 2002/0154115), as applied to claims 1-2, and 13-14, in further view of Nystad (US 2009/0195552).
Regarding claim 3, Hubrecht teaches pixel (Hubrecht, [0196], “depth or z buffering which enable the graphics card to determine, on a pixel-by-pixel basis, which elements or objects are closer to the viewer position so that occluded pixels of elements or objects are not displayed”); Hubrecht as modified by Hong and Borac does not expressly disclose “using a plurality of samples”; 
Nystad discloses “using a plurality of samples” (Nystad, [0017], “FIG. 2 illustrates the supersampling process.  In the example shown in FIG. 2, four sample points are determined for each pixel in the display and separate colour samples are taken for each sample point during the rendering process”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Nystad’s sub-pixels to generate Hubrecht as modified by Hong’s pixel. The motivation for doing so would have been reducing the prominence of aliasing artifacts by surrounding them with intermediate shades of colour.
Regarding claim 6, Hubrecht teaches the tessellated primitives; Hubrecht as modified by Hong and Nystad with the same motivation from claim 3 discloses associate one or more of the primitives with a plurality of image tiles, each of the image tiles comprising a rectangle with a specified number of contiguous fragments (Nystad, [0074], “tile-based rendering system where separate parts (tiles) of the image (such as 16x16 pixel tiles) are rendered in turn and then combined to display the final image”. In addition, in paragraph [0077], “In this case the sets of sampling points will be the same for each fragment”), wherein each primitive is to be associated with one or more of the image tiles which it overlaps (Nystad, Fig. 3).
Regarding claim 15, claim 15 recites function performed by a processor that is similar in scope to the function recited in claim 3 and therefore is rejected under the same rationale.
Regarding claim 18, claim 18 recites function performed by a processor that is similar in scope to the function recited in claim 6 and therefore is rejected under the same rationale.

Claims 5 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubrecht et al. (US 2003/0117405) in view of Hong et al. (US 2005/0122338) in view of Borac (US 2002/0154115), as applied to claims 1 and 13, in further view of Deering (US 2003/0011618).
Regarding claim 5, Hubrecht teaches the pixels prior to display (Hubrecht, [0196], “depth or z buffering which enable the graphics card to determine, on a pixel-by-pixel basis, which elements or objects are closer to the viewer position so that occluded pixels of elements or objects are not displayed”); Hubrecht as modified by Hong and Borac does not expressly disclose “blending circuitry to perform alpha blending on the pixels”;
Deering discloses “blending circuitry to perform alpha blending on pixels” (Deering, [0218], “Alpha blending is a technique that controls the transparency of an object”. Figs. 2 and 3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of Deering’s alpha blending technique in the interactive graphical display system, as taught by Hubrecht as modified by Hong. The motivation for doing so would have been allowing realistic rendering of translucent surfaces.
Regarding claim 17, Hubrecht discloses blending means (Hubrecht, [0058], “Computing platform 20 of system environment 10 may be configured to process data and render complex virtual environments…platform 20 may be implemented with a personal desktop computer or laptop with an Intel Pentium III, 350 MHz or higher-class central processing unit (CPU), such as 500 MHz or higher CPU”).
The remaining limitation recites function performed by a processor that is similar in scope to the function recited in claim 5 and therefore is rejected under the same rationale.

Claim 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubrecht et al. (US 2003/0117405) in view of Hong et al. (US 2005/0122338) in view of Borac (US 2002/0154115), as applied to claim 1, in further view of Barnes et al. (US 7,948,489).
Regarding claim 10, while Hubrecht teaches the system memory; Hubrecht as modified by Hong and Borac does not expressly disclose “a dynamic random access (DRAM) memory”;
 Barnes et al. (hereinafter Barnes) discloses “a dynamic random access (DRAM) memory” (Barnes, col 8. 30-34, “The memory 920 may be implemented using any appropriate medium such as any of various types of ROM or RAM (e.g., DRAM, SDRAM, RDRAM, SRAM, etc.), or combinations thereof”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate Barnes’s dynamic random access (DRAM) memory in the interactive graphical display system, as taught by Hubrecht as modified by Hong. The motivation for doing so would have been reducing cost and providing much higher levels of memory density.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE ZHAI/Primary Examiner, Art Unit 2612